Title: To James Madison from William C. C. Claiborne, 8 May 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 8 May 1806, New Orleans. “I enclose for your perusal, a copy of a Bill which had passed the two houses of the Legislature; together with a Copy of a message, notifying my disapprobation thereto.
                    “This subject has occasioned much conversation in this place, and is made by some, a ground of complaint against me. As this affair may probably be misrepresented at the Seat of Government, I have thought it proper to communicate to you the particulars.
                    “The ancient Louisianians in the Legislature, are impatient of controul, and will illy receive a check from the executive authority; but I must do my duty, and shall on every occasion act the part which my judgment approves. By pursuing this course I may present to my Enemies fresh materials to work upon and render myself unpopular; but my conscience will be tranquil, and I shall sleep the better at night.”
                